Citation Nr: 0924567	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  03-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
degenerative spondylosis of the lumbosacral spine with disc 
herniation of L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted the Veteran's claim of service connection 
for degenerative spondylosis of the lumbosacral spine with 
disc herniation of L5-S1 ("low back disability") and 
assigned a 20 percent rating effective date of August 8, 
2001.  The Veteran disagreed with this decision, seeking an 
initial rating greater than 20 percent for his service-
connected low back disability

In April 2004, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  From August 8, 2001 to the present date, the Veteran's 
back disability was not manifested by severe intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
severe limitation of motion of the lumbar spine, or severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

2.  From September 23, 2002 to the present date, the 
Veteran's back disability was not manifested by 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, or significant separate 
orthopedic and neurological manifestations. 

3.  From September 26, 2003 to the present date, the 
Veteran's back disability was not manifested by 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months or 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent 
for service-connected degenerative spondylosis of the 
lumbosacral spine with disc herniation of L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.71a (2002), 4.71a, 4.124a 
(2003), 3.114, 3.159, 3.321, Part 4, 4.25, 4.45, 4.7, 4.71a 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claim for a low back 
disability is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In January 2002 and 
April 2004, VA notified the Veteran of the information and 
evidence needed to substantiate and complete this claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for a low back disability, and because the 
Veteran's higher initial rating claim is being denied in this 
decision, the Board finds no prejudice to the Veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for a low back disability originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
also has been provided with VA examinations which address the 
current nature and severity of his service-connected low back 
disability.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Factual Background

A July 2001 report from a private medical examiner showed L5-
S1 disc disease.  The examiner noted that the disc is 
impinging on the roots and is likely accounting for the 
symptoms and the positive straight leg raise test.  

The Veteran was afforded a VA examination in January 2002.  
At that time, the patient complained of low back pain 
radiating to both legs.  Upon examination, the spine appeared 
to have mild lordosis.  He showed no tenderness to palpation 
over the bony spine or paraspinal muscles.  The range of 
motion of the lumbar spine was: flexion to 70 degrees with 
pain, extension to 30 degrees with pain, active lateral 
flexion on the right to 35 degrees with pulling sensation, 
active lateral flexion on the left to 30 degrees with pain, 
active rotation on the right to 35 degrees with pain, active 
rotation on the left to 35 degrees without pain, and straight 
leg raises to 75 degrees on the left and to 80 degrees on the 
right without pain. He had 5/5 strength to the lower 
extremities, his gait was steady, and he had good sensation 
to painful stimuli in the lower extremities.  A January 2002 
x-ray showed very early degenerative spondylosis of the 
lumbar spine.  The examiner diagnosed him with chronic low 
back pain, history of disc herniation L5-S1, and early 
degenerative spondylosis of lumbosacral spine.

VA outpatient records from January 2002 through November 2002 
show degenerative joint disease of the low back, with pain 
that interferes with the Veteran's ability to sleep.  In 
January 2002, straight leg raises were negative bilaterally.  
In February 2002, he reported periodic brief left sciatica, 
nothing persistent.  He also reported some spasms of the 
lower back after straining it.  In June 2002, found some 
muscle spasm in the left costovertebral angle area.  His gait 
was stiff with some decreased range of motion of the back, 
especially when bending to the right.  The straight leg 
raising elicits back pain on the left side when either leg is 
lifted.  In September 2002, the Veteran had a negative 
Romberg test.

The Veteran was afforded another VA examination in May 2004.  
At that time, he complained of increasing numbness in his 
left lower extremity.  He noted a chronic burning sensation 
across his lower back.  He reported flare-ups of worsening 
pain on a weekly basis that last approximately a minute, but 
are a 9 out of 10 on a pain scale.  The Veteran noted that 
about every other month he suffers a muscle spasm that must 
be treated with an injection.  He reported other symptoms of 
numbness and weakness mainly in the left ankle, foot, calf, 
and knee.  The Veteran has not required physician ordered 
bedrest or been hospitalized for the condition in the 
previous year.  Upon examination, the Veteran had pain with 
palpation in both sacroiliac joints.  His range of motion of 
the lumbar spine was active flexion to 85 degrees with pain, 
active extension to 30 degrees without pain, active lateral 
flexion to 40 degrees bilaterally without pain, active 
rotation to 35 degrees bilaterally without pain, and straight 
leg raises to 45 degrees bilaterally with pain.  With 
repetitive motion the Veteran did not lose range of motion, 
but he said that the pain increased.  He showed 5/5 strength 
to the lower extremities and good sensation to painful 
stimuli of the lower extremities, except in the toes where he 
feels pressure rather than pain.  The examiner diagnosed the 
Veteran with a spinal disk condition with disk herniation L5-
S1 and early degenerative spondylosis of lumbar spine.

In June 2004, the Veteran was provided another VA 
examination.  The Veteran reported numbness in his left lower 
extremity and occasional sciatic pain, shooting in nature, 
down his left leg.  He complained of weakness in his left 
ankle and occasional flare ups of back pain.  He noted flare 
ups every month resulting in muscle spasms.  Motor 
examination showed muscle strength that was symmetric and 5/5 
in all muscle groups tested.  Sensory examination showed 
normal light touch, pinprick, vibration, and position sense.  
The Romberg test was negative.  The examiner determined that 
the Veteran's neurologic examination was within normal 
limits.  

The Veteran again was afforded a VA examination in April 
2009.  The Veteran noted flare-ups of pain that occur every 
other month and last 7 to 10 days.  The Veteran reported no 
incapacitating episodes requiring physician ordered bedrest 
or hospitalization.  Upon physical examination, the Veteran 
had pain with palpation over both sacroiliac areas.  The 
Veteran's range of motion was flexion to 80 degrees with 
pain, active extension to 20 degrees with pain, active 
rotation to 30 degrees bilaterally without pain, and active 
lateral flexion to 30 degrees bilaterally with pain.  With 
repetitive range of motion, he denied increased pain and the 
examiner noted no additional loss of range or additional 
weakness.  The Veteran's gait was steady with 5/5 strength in 
the lower extremities.  He showed good sensation to painful 
stimuli in the lower extremities and around his waist while 
sitting.  The straight leg raises were negative bilaterally.  
The examiner again diagnosed the Veteran with mild lumbar 
spondylosis.  

Analysis

At the outset, the Board observes that the schedular criteria 
for disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code (DC) 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The 
Veteran is entitled to the application of the criteria most 
favorable to his claim.  See Diorio v. Nicholson, 20 Vet. 
App. 193, 197 (2006), citing Swann v. Brown, 5 Vet. App. 229, 
232 (1993) (recognizing that where law is amended during 
pendency of appellant's claim, most favorable version 
applies), Rodriguez v. Nicholson, 19 Vet. App. 275, 287 
(2005).  As noted, however, the amended criteria may not be 
applied prior to the date of amendment.

It also should be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  The following discussion 
takes additional functional loss into consideration 
throughout the analysis.

Prior to September 2002 

The Veteran's service-connected low back disability 
originally was rated under DC 5293 for intervertebral disc 
syndrome (IVDS).  Under DC 5293, pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warranted a 60 percent rating.  Severe IVDS with recurring 
attacks and intermittent relief warranted a 40 percent 
rating.  Moderate IVDS with recurring attacks warranted a 
20 percent rating.  Mild intervertebral disc syndrome 
warranted a 10 percent rating.  Postoperative, cured IVDS was 
noncompensable.  38 C.F.R. § 4.71a (2002).

To receive a higher disability rating under DC 5293, the 
evidence must show severe IVDS with recurring attacks and 
intermittent relief.  Although the Veteran reported recurring 
flare ups of his back disability, they did not occur often 
enough to be considered severe with only intermittent relief.  
In May 2004 and June 2004, the Veteran reported flare ups of 
worsening pain weekly and muscle spasms monthly.  In April 
2009, the Veteran reported flare ups only every other month.  
The Veteran's symptoms most closely approximate the 
requirements for a 20 percent rating under DC 5293.  Although 
the Veteran maintained an almost normal range of motion 
throughout the entire period on appeal, he did suffer chronic 
pain and periodic muscle spasms and flare ups.  Due to these 
symptoms, the Board notes that the Veteran's back disability 
meets the requirements for a moderate 20 percent rating. 

The Board also must consider other potentially relevant 
diagnostic codes.  Under DC 5292, severe limitation of motion 
for the lumbar spine warranted a 40 percent rating, moderate 
limitation of motion for the lumbar spine warranted a 20 
percent rating, and slight limitation of motion for the 
lumbar spine warranted a 10 percent rating.  38 C.F.R. 
§ 4.71a (2002).

Considering the range of motion findings as previously 
discussed, the Board concludes that at no point during the 
entire period on appeal is the Veteran's range of motion 
severely limited, even when taking into consideration any 
additional limitation of motion due to pain or repetition.  
Therefore, the Veteran is not entitled to a disability rating 
greater than 20 percent for his service-connected low back 
disability under DC 5292.

A disability of the lumbar spine may also be rated under 
DC 5295.  Under this regulation, severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating.  Lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warranted a 20 
percent rating.  Lumbosacral strain with characteristic pain 
on motion warranted a 10 percent rating.  Lumbosacral strain 
with slight subjective symptoms only was noncompensable.  
38 C.F.R. § 4.71a (2002).

Although the Veteran reported periodic muscle spasms in June 
2002, May 2004, and June 2004, the examinations throughout 
the period on appeal did not show listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Therefore, under 
DC 5295, the Veteran is not entitled to receive a disability 
rating greater than the 20 percent rating currently assigned 
for his service-connected low back disability.   
 
From September 2002 to September 2003

The September 2002 revisions on rating disabilities of the 
spine solely affected DC 5293.  Under the revised DC 5293, 
IVDS was evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  IVDS with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warranted a 60 percent rating.  IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warranted a 40 percent rating.  IVDS with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months warranted a 20 
percent rating.  IVDS with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months warranted a 10 percent rating. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

As seen in Note (1) above, the incapacitating episodes must 
require bedrest prescribed by a physician and treatment by a 
physician.  The file is silent as to any record of bedrest 
prescribed by a physician.  In addition, the examination 
reports of May 2004 and April 2009 both state that the 
Veteran experienced no incapacitating episodes requiring 
physician ordered bedrest or hospitalization.  Therefore, the 
Veteran may not be rated based upon incapacitating episodes.  
38 C.F.R. § 4.71a (2003).

The Board must consider where a higher initial rating is 
warranted for the Veteran's service-connected low back 
disability based upon the combination of separate evaluations 
of the chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities.  The Board first 
will analyze the chronic orthopedic manifestations of the 
Veteran's service-connected low back disability.  Again, the 
relevant DC's are DC 5292 (limitation of motion of the lumbar 
spine) and DC 5295 (lumbosacral strain).  As outlined above, 
at no point during the appeal period was the Veteran's range 
of motion severely limited even when taking into 
consideration any additional limitation of motion due to pain 
or repetition.  Therefore, the Veteran is not entitled to 
receive a disability rating greater than 20 percent for his 
service-connected low back disability under DC 5292.  In 
addition, although the Veteran reported periodic muscle 
spasms in June 2002, May 2004, and June 2004, the 
examinations throughout the appeal period did not show 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Therefore, under DC 5295, the Veteran is not 
entitled to a disability rating greater than the 20 percent 
rating currently assigned for his service-connected low back 
disability.    

The Board also must consider whether a separate disability 
rating is warranted for any neurologic symptomatology 
associated with the Veteran's service-connected low back 
disability.  Neurologic manifestations are rated under 
38 C.F.R. § 4.124a.  In the present case, the objective 
neurological findings relate to the lower extremities.  Thus, 
DC's 8520-8530 potentially are applicable.  In September 
2002, the Veteran had a negative Romberg test.  In May 2004, 
he reported symptoms of numbness and weakness mainly in the 
left ankle, foot, calf, and knee.  He completed straight leg 
raises to 45 degrees bilaterally with pain.  He showed 5/5 
strength to the lower extremities and good sensation to 
painful stimuli of the lower extremities, except in the toes 
where he feels pressure rather than pain.  In the June 2004 
neurological evaluation the Veteran reported numbness in his 
left lower extremity and occasional sciatic pain, shooting in 
nature, down his left leg.  He complained of weakness in his 
left ankle.  Motor examination showed muscle strength that 
was symmetric and 5/5 in all muscle groups tested.  Sensory 
examination showed normal light touch, pinprick, vibration, 
and position sense.  The Romberg test was negative.  The 
examiner determined that the Veteran's neurologic examination 
was within normal limits.  In April 2009, the Veteran's gait 
was steady with 5/5 strength in the lower extremities.  He 
showed good sensation to painful stimuli in the lower 
extremities and around his waist while sitting.  The straight 
leg raises were negative bilaterally.  

All neurologic manifestations under DC's 8520-8530 are rated 
using the levels of mild, moderate, and severe.  The Veteran 
suffers no paralysis and no loss of muscle strength.  His 
sensory examinations generally were normal.  He complained of 
some numbness and weakness in the left leg and pain with the 
straight leg raise test in May 2004; however, the Veteran had 
5/5 strength in the lower extremities and good sensation to 
painful stimuli of the lower extremities, excluding the toes.  
Also, in June 2004, a neurologic examination was within 
normal limits.  Therefore, the Board finds that a separate 
compensable rating for neurologic manifestations of his 
service-connected low back disability is not warranted.  

In summary, the Board has considered the chronic orthopedic 
and neurologic manifestations of the Veteran's spine 
disability and finds that the Veteran is not entitled to a 
disability rating greater than 20 percent under DC 5293 for 
his orthopedic manifestations.  The Veteran also is not 
entitled to a compensable disability rating for the 
neurologic manifestations associated with his service-
connected low back disability.  

Effective September 2003

The diagnostic criteria pertinent to spinal disabilities in 
general again were revised effective September 26, 2003.  
Current regulations rate disabilities of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease under the following General 
Rating Formula for Diseases and Injuries of the Spine: 

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating. Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  
Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Forward flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating. Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater  
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis warrants a 20 percent rating.
 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent rating. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  38 C.F.R. § 4.71a (2008). 

Under the general rating schedule outlined above, to receive 
a disability rating greater than 20 percent, the evidence 
must show unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  The claims file is silent as to any medical evidence 
of ankylosis.  The Veteran's forward flexion of the 
thoracolumbar spine consistently has been significantly above 
30 degrees, specifically 85 degrees in May 2004 and 80 
degrees in April 2009.  Even when considering additional pain 
upon repetitive motion, the Veteran's range of motion never 
decreased significantly.  Therefore, the Veteran is not 
entitled to a higher disability rating under the general 
rating schedule for disabilities of the spine.

The Board must consider whether the Veteran is entitled to a 
higher initial rating for his service-connected low back 
disability under DC 5243.  Under DC 5243, intervertebral disc 
syndrome (IVDS) is evaluated (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 
 
Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating, incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
rating, incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
warrants a 20 percent rating, and incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrant a 10 percent rating. 

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

The Board finds that the Veteran is not entitled to an 
initial rating greater than 20 percent disabling for his 
service-connected low back disability based upon 
incapacitating episodes of IVDS.  Note (1) to DC 5243 states 
that the incapacitating episodes must require bedrest 
prescribed by a physician and treatment by a physician.  The 
file is silent as to any record of bedrest prescribed by a 
physician.  In addition, the examination reports of May 2004 
and April 2009 both indicate that the Veteran experienced no 
incapacitating episodes requiring physician ordered bedrest 
or hospitalization.  Therefore, the Veteran's service-
connected low back disability may not be rated based upon 
incapacitating episodes of IVDS.  38 C.F.R. § 4.71a (2008).

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected low back disability at any other time 
within the appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that his low back 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating greater than 20 percent for 
degenerative spondylosis of the lumbosacral spine with disc 
herniation of L5-S1 is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


